        Case 1:20-cv-00799-KG-LF Document 11 Filed 02/17/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


ERNESTO J. BENAVIDEZ,

               Plaintiff,

vs.                                                           No. CV 20-00799 KG/LF

XI JINPING,
PRESIDENT OF CHINA,

               Defendant.


                             MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on the Prisoner’s Civil Rights Complaint filed by

Plaintiff Ernesto J. Benavidez. (Doc. 1). The Court will dismiss the Complaint, in the

alternative: (1) under Fed. R. Civ. P. 41(b) for failure to pay the filing fee and failure to comply

with Court orders; (2) under Fed. R. Civ. P. 12(b)(2) for lack of jurisdiction; or (3) under Fed. R.

Civ. P. 12(b)(6) for failure to state a claim on which relief can be granted.

       Plaintiff Benavidez filed his Prisoner’s Civil Rights Complaint on August 10, 2020.

(Doc. 1). Benavidez names as the sole Defendant, Xi Jinping, President of the Country of China.

(Doc. 1 at 1). He asserts claims against President Xi Jinping for 8th Amendment deliberate

indifference, negligence, and infliction of emotional distress by subjecting Plaintiff (and the

entire United States) to a risk of illness or death from the COVID-19 virus. (Doc. 1 at 2-4). He

seeks to be granted “monetary relief in triplicate for emotional distress daily.” (Doc. 1 at 5).

       Plaintiff Benavidez also filed a Prisoner’s Motion and Affidavit for Leave to Proceed

Pursuant to 28 U.S.C. § 1915. (Doc. 2). On August 12, 2020, the Court denied the Motion

under the three-strikes rule, 28 U.S.C. § 1915(g), and ordered Plaintiff to pay the entire filing fee

                                                  1
        Case 1:20-cv-00799-KG-LF Document 11 Filed 02/17/21 Page 2 of 4




for this proceeding within 30 days. (Doc. 3). Plaintiff did not pay the fee and, instead, filed a

Notice of Appeal, appealing the denial to the United States Court of Appeals for the Tenth

Circuit on August 25, 2020. (Doc. 6). On September 22, 2020, the Tenth Circuit ordered

Benavidez to pay the $550 appellate filing fee within 30 days under § 1915(g). (Doc. 9). When

Benavidez did not pay the appellate filing fee, the Tenth Circuit dismissed the appeal on October

26, 2020. (Doc. 10).

       1. Dismissal for Failure to Pay the Filing Fee: The filing fee for a § 1983 proceeding is

$400.00. Federal statutes mandatorily require this Court to collect the filing fee: “The clerk of

each district court shall require the parties instituting any civil action or proceeding in such

court, whether by original process, removal or otherwise, to pay a filing fee. . . .” 28 U.S.C. §

1914(a) (emphasis added). The Court may permit a prisoner to proceed without prepayment of

the fee, but only in compliance with the provisions of 28 U.S.C. § 1915. Plaintiff Benavidez has

accrued three strikes under § 1915(g) (Doc. 3), and the Court does not have discretion to allow a

prisoner who has accrued three strikes to proceed without paying the filing fee. 28 U.S.C. §

1915(g). The language of § 1915(g) that “[i]n no event shall a prisoner bring a civil action” is

non-discretionary and precludes this Court from allowing Plaintiff Benavidez to proceed without

paying the filing fee. See Hafed v. Fed. Bureau of Prisons, 635 F.3d 1172, 1179–80 (10th Cir.

2011); White v. Colorado, 157 F.3d 1226, 1231-32 (10th Cir.1998).

       Plaintiff Benavidez has not paid the filing fee for this case as ordered by this Court.

(Doc. 3). Nor has he paid the appellate filing fee as ordered by the Tenth Circuit. (Doc. 9). The

Court may dismiss an action under Rule 41(b) for failure to comply with the rules of procedure

or court orders and for failure to prosecute the case. See Olsen v. Mapes, 333 F.3d 1199, 1204,

n. 3 (10th Cir. 2003). Therefore, the Court will dismiss this proceeding under Fed. R. Civ. P.



                                                  2
         Case 1:20-cv-00799-KG-LF Document 11 Filed 02/17/21 Page 3 of 4




41(b) for failure to comply with statutes, failure to comply with Court orders, and failure to

prosecute the case.

        2. Dismissal for Lack of Jurisdiction: The Due Process Clause permits the exercise of

personal jurisdiction over a nonresident defendant “so long as there exist minimum contacts

between the defendant and the forum State.” World-Wide Volkswagen Corp. v. Woodson, 444

U.S. 286, 291 (1980). The “minimum contacts” standard may be met, consistent with due

process, “if the defendant has purposefully directed his activities at residents of the forum, and

the litigation results from alleged injuries that arise out of or relate to those activities.” Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985). A district court’s exercise of personal

jurisdiction over defendant must also be reasonable in light of the circumstances surrounding the

case. See id. at 477–78.

        Although Benavidez alleges the presence of COVID-19 in the State of New Mexico, he

does not allege any contacts, much less minimum contacts, between President Xi Jinping and the

State of New Mexico. There are no contacts sufficient to allow this Court to exercise personal

jurisdiction over Defendant Xi Jinping consistent with due process. Burger, 471 U.S. at 472,

477-78. Therefore, the Court alternatively will dismiss the case under Fed. R. Civ. P. 12(b)(2)

for lack of jurisdiction.

        3. Dismissal for Failure to State a Claims: Plaintiff Benavidez claims to be proceeding

on civil rights claims under 42 U.S.C. § 1983. (Doc. 1 at 1). Section 1983 states:

                Every person who, under color of any statue, ordinance, regulation,
                custom, or usage, of any State, Territory or the District of Columbia,
                subjects or causes to be subjected, any citizen of the United States
                or other person within the jurisdiction thereof to the deprivation of
                any rights, privileges, or immunities secured by the Constitution and
                laws, shall be liable to the party injured in an action at law. . . .

        42 U.S.C. § 1983 (emphasis added). To hold an individual liable under § 1983, then, the

                                                   3
           Case 1:20-cv-00799-KG-LF Document 11 Filed 02/17/21 Page 4 of 4




defendant must have acted under color of state law.

       Plaintiff Benavidez does not allege that President Xi Jinping was acting under color of

state law. Instead, he claims that Defendant Xi Jinping acts “under International Law.” (Doc. 1

at 1). Therefore, the Complaint fails to state a § 1983 claim on which relief can be granted.

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). The Court also will dismiss the Complaint under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim on which relief can be granted.

       4. Pending Motion: Also pending before the Court is Plaintiff’s Motion to Amend

Prayer for Relief. (Doc. 4). The Court will deny the pending Motion as moot in light of the

Court’s dismissal of this proceeding.

       IT IS ORDERED:

       (1) Plaintiff’s Motion to Amend Prayer for Relief (Doc. 4) is DENIED as moot; and

       (2) The Prisoner’s Civil Rights Complaint filed by Plaintiff Ernesto Benavidez (Doc. 1)

is DISMISSED under Fed. R. Civ. P. 41(b) for failure to comply with Court orders and to

prosecute, under Fed. R. Civ. P. 12(b)(2) for lack of personal jurisdiction over the Defendant Xi

Jinping, or under Fed. R. Civ. P. 12(b)(6) for failure to state a claim on which relief can be

granted.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
